Judgment of the County Court, Bungs County, convicting the defendant of the crime of assault in the second degree and sentencing him therefor, unanimously affirmed. The verdict is sustained by the weight of the evidence. It was not error either to instruct the jury that the defendant was an interested witness as a matter of law or to use the other language of which complaint is made. (People v. Zeitz, 286 N. Y. 649.) The third ground of revered; in. the case, of *722People v. Kehoe (253 App. Div. 762) was not the language of the judge’s instructions in that case, which is similar to the language in the instructions in the ease at bar, but was the language used at folios 158-159 of the record on appeal in the Kehoe case. Present ■— Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.